Citation Nr: 0111380	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-20 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than May 16, 1997 
for the grant of service connection for inactive 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to March 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for inactive tuberculosis and assigned a 100 percent 
disability evaluation, effective May 16, 1997.

The December 1997 rating decision also established service 
connection for left seven rib removal and assigned a 50 
percent evaluation and entitlement to Dependents' Educational 
Assistance based on the provision of 38 U.S.C.A Chapter 35, 
both effective May 16, 1997.  By letter dated later that same 
month, the RO notified the veteran of that decision and that 
entitlement to service connection for hypertension and right 
hemisphere stroke with left-sided hemiparesis had been 
denied.  The veteran expressed disagreement with that portion 
of the rating decision pertaining to the effective dates 
assigned for the grant of service connection for inactive 
tuberculosis and left seven rib removal.  The RO has not 
issued a statement of the case in response to the notice of 
disagreement as to left seven rib removal, and this issue 
must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105(West 1991); see 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

In a June 1994 statement, the veteran appears to be raising 
the issue of entitlement to service connection for amnesia, 
although it is unclear.  This issue is referred to the RO for 
the appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Bruce v. West, 11 Vet. App. 405 (1998).

In an August 1999 statement, the veteran's representative 
appears to be raising the issue of entitlement to service 
connection for a spinal and abdominal disorder and paralysis.  
These matters are also referred to the RO for the appropriate 
action.  

In a letter dated in September 2000, the veteran indicated 
that he was seeking entitlement to service connection for 
asthma in the right lung, glaucoma, diabetes, high blood 
pressure, and high calcium.  He also indicated that he needed 
assistance getting around.  The Board notes that the veteran 
was granted special monthly pension based on being 
housebound, by rating decision dated in October 1999.  These 
issues are referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
pulmonary tuberculosis in unappealed decisions in October 
1959, and July 1994.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for inactive tuberculosis 
was received on March 12, 1997.  

3.  Entitlement to service connection arose in August 1997, 
when the veteran's physician provided an opinion that 
pulmonary tuberculosis was incurred in service.  


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for inactive tuberculosis, earlier than May 16, 
1997 have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show complaints of, or 
treatment for, tuberculosis. 
Records of treatment, dated in October 1952, show that the 
veteran complained of pain in his left kidney region.  
Examination the following day revealed acute tonsillitis.  A 
January 1953 record of treatment discloses that the veteran 
was found unconscious.  Examination showed only tonsillitis, 
and he was admitted to the hospital.  X-ray examination of 
the chest was negative.  A record of treatment, dated in 
February 1954, shows that the veteran was treated for a 
"common cold."  Cough syrup and "PBZ" tablets were 
prescribed.  The separation examination report, dated in 
March 1954, reveals that the lungs and chest were normal.  
His physical capacity was assigned a profile of "1."

In February and April 1959, the RO requested treatment 
records pertaining to the veteran's reported treatment from 
the District of Columbia General Hospital (D.C. General 
Hospital).  In May 1959, it appears that D.C. General 
Hospital inadvertently provided records pertaining to another 
individual with a similar name, and not the veteran.  

The RO, by rating decision dated in October 1959, denied 
service connection for pulmonary tuberculosis and nonservice-
connected pension.  The veteran was notified of that decision 
by letter dated that same month.  He did not appeal.  

A VA hospital record, dated in April 1960, shows that the 
veteran was hospitalized with a six-week history of flu.  The 
diagnosis was pulmonary tuberculosis, far advanced, 
bilateral.  

A June 1960 private hospital summary from Glenn Dale Hospital 
reveals that the veteran reported that the onset of 
tuberculosis was in October 1958, at which time he was 
hospitalized at the D.C. General Hospital.  He reported that 
following hospital discharge in January 1959, he attended the 
chest clinic and continued antimicrobial chemotherapy.  

By rating decision dated in May 1960, the RO granted 
entitlement to nonservice-connected pension.  

In June 1960 and January 1961 the RO requested private 
treatment records from Glenn Dale Hospital pertaining to the 
veteran.  

A hospital summary from Glenn Dale Hospital, dated in 
February 1961, shows that the veteran was hospitalized for 
treatment of his tuberculosis.  

By letter dated in February 1962, the RO again requested 
treatment records from Glenn Dale Hospital.  

A February 1962 summary from Glenn Dale Hospital discloses 
that the veteran underwent further treatment for 
tuberculosis.  At hospital discharge in January 1962, the 
diagnoses were pulmonary tuberculosis, minimal, inactive (2 
months) (chemotherapy) III; status post a left 7-rib 
thoracoplasty in December 1961, and left empyema, resolved.  

On VA examination in August 1962, the veteran reported that 
he first developed pulmonary tuberculosis in 1958.  The 
report of examination notes that he had been receiving 
treatment for tuberculosis at the Health Department since 
1959.  The diagnosis was moderately advanced pulmonary 
tuberculosis.  

In association with a March 1963 VA examination, the veteran 
underwent x-ray examination of the chest.  There was no 
evidence of active lung disease.  The report notes that the 
complete collapse of the left rib cage was again seen and was 
unchanged in comparison with the last examination of August 
1962.  

Private treatment records, dated from May 1993 to April 1994, 
primarily pertain to treatment associated with a stroke.  X-
ray examination of the chest in May and June 1993 disclosed 
previous surgery in association with tuberculosis.  No acute 
disease was noted.  

In association with a June 1994 statement in support of his 
claim, the veteran provided surgical reports from Glenn Dale 
Hospital, dated from April 1961 to December 1961.  The 
records show that the veteran underwent a left pulmonary 
blockade, bronchoscopy, left pneumonectomy, left thoracotomy 
with evacuation of clots and control of bleeding, aspiration 
of left chest and secondary closure of chest wound, and open 
tube thoracostomy with obliteration of empyema cavity and 
tracheotomy.  

By rating decisions dated in July and September 1994, the RO 
denied reopening the claim of entitlement to service 
connection for pulmonary tuberculosis.  The veteran was 
notified of those decisions.  He did not appeal.  38 C.F.R. 
§ 20.302 (2000).

By letter received March 12, 1997, the veteran, through his 
representative, stated that he desired to reopen his claim of 
entitlement to service connection for tuberculosis.  In 
association with his claim, he submitted VA and private 
medical records.  

Treatment records from Glenn Dale Hospital, dated from April 
1960 to May 1961, show hospitalization and treatment for 
tuberculosis.  Some of the records are duplicates of records 
previously submitted in association with the veteran's 
initial February 1959 application for entitlement to service 
connection for tuberculosis.  The additional Glenn Dale 
Hospital that are not duplicates records reflect that the 
onset of tuberculosis was in 1958.  An undated VA treatment 
record, labeled page 3, shows treatment for a stab wound.  
There is no reference to tuberculosis contained in that 
excerpt.  

In association with a statement received on May 16, 1997 the 
veteran submitted lay statements from family members in 
support of his claim.  They stated that they noticed a change 
in the veteran after service.  They reported that he was weak 
and had a lack of interest in sports, food, and music.  
Additionally, they indicated that he always had a cold, cough 
and fever.  

In a statement received later in May 1997, the veteran's 
niece stated that the veteran had tuberculosis during 
service.  She reported that she specifically remembered that 
he came home sick after discharge because she too contracted 
tuberculosis at that time and was hospitalized at Glenn Dale 
Hospital, along with him.  

By letter dated in August 1997, the veteran's private 
physician reported that he had treated the veteran at Glenn 
Dale Hospital for tuberculosis from 1958 to 1960.  He 
reported that based on the natural history of active 
tuberculosis infections, the disease frequently remained 
dormant for many years without appreciable clinical 
expression.  He further reported that in the face of reduced 
host resistance and immunologic suppression, pulmonary tissue 
destruction proceeded unless the organisms had been 
previously eradicated by effective antimicrobial therapy.  
The physician stated that the interval between the veteran's 
discharge from service and the first appearance of 
tuberculosis was well within the recognized clinical latent 
period for such infections.  He opined that the veteran 
contracted tuberculosis during service.  

On VA examination in September 1997, the veteran reported 
that while he had first been diagnosed with tuberculosis in 
1958, he believed that the actual onset was earlier.  The 
impression of x-ray examination of the chest was status post 
left pneumonectomy and thoracoplasty.  The report of 
examination notes that there was evidence of a chronic lung 
disease on the right.  No definite active pulmonary 
infiltrate was noted.  

In a statement dated in October 1997, the veteran reported 
that he had symptoms of tuberculosis in service, to include 
coughing, weight loss, chest pain, and weakness.  He 
reiterated his contention that he had tuberculosis during 
service but that it had gone undiagnosed.  


The veteran underwent VA examination in November 1997.  The 
examiner indicated that he had reviewed the claims folder in 
association with the examination.  The veteran reported that 
"for about a year or two" prior to his admission to D.C. 
General Hospital in October 1958, he was treated by a private 
physician for recurrent respiratory infections.  The report 
notes that the veteran's tuberculosis had remained inactive 
since discharge from Glenn Dale Hospital in 1962.  The 
diagnosis was tuberculosis infection with disease, inactive, 
treated.  The examiner stated that an accurate determination 
of the onset of the veteran's tuberculosis was impossible 
because of the absence of the necessary medical data.  He 
stated that the best he could do was to provide a very rough 
approximation for the medical data that was available.  

In summarizing the veteran's history, the examiner reported 
that at service discharge on March 3, 1954, the veteran had 
had a normal chest x-ray examination and physical 
examination.  He recited the fact that the veteran was 
admitted to D.C. General Hospital on October 16, 1958 for 
treatment of tuberculosis.  He stated that since there were 
no other medical records available, the time frame for the 
onset of the veteran's tuberculosis must have been between 
March 3, 1954 and October 16, 1958.  

The examiner pointed out that the records indicated that the 
veteran had a 5-cm cavity in his left lung at the time of 
admission to D.C. General Hospital.  He stated that because 
of the size of the cavity, the extent of his disease would 
have to be classified as far advanced, i.e., cavitary disease 
greater than 4 cm.  The examiner opined that it was 
reasonable to assume that the veteran did not develop far 
advanced pulmonary tuberculosis on the day of October 16, 
1958.  However, the examiner stated that from the veteran's 
history and subsequent progression of his disease, it was 
possible, but unlikely, that he developed far advanced 
pulmonary tuberculosis in less than one month.  He opined 
that it was more likely than not that it took six months to 
one year or more for the veteran to have developed such 
extensive pulmonary disease.  

In a postscript, the examiner offered the opinion that the 
statements of record from the veteran's son and daughter, 
certifying that their father was in good health at service 
entrance, were unacceptable.  He pointed out that both 
children were born after the veteran entered service.  

By rating decision dated in December 1997, the RO granted 
service connection for inactive tuberculosis and assigned a 
100 percent evaluation, effective May 16, 1997.  

Later in December 1997, the veteran expressed disagreement 
with the effective date of the grant of service connection 
for tuberculosis.  He indicated that he was seeking an 
effective date of May 1960, the time at which he was granted 
a nonservice-connected pension.  

In his October 1999 substantive appeal, VA Form 9, the 
veteran reiterated his contention that he was hospitalized 
during service with symptoms of tuberculosis, to include, 
coughing, weight loss, and fever.  He indicated that the 
onset of tuberculosis was during service.  

At his personal hearing in February 2001, the veteran's 
representative argued that the effective date should be 
retroactive to the date he initially filed an application for 
compensation for pulmonary tuberculosis, in February 1959, 
or, in the alternative, March 1997, the date claimed as the 
date an application to reopen was filed.  The veteran 
testified that the onset of tuberculosis was during service, 
evidenced by such the symptoms as coughing up blood.  
Transcript at 7 (February 2001).  

The veteran's spouse testified that he told her that he 
continued to cough up blood and have night sweats after 
service.  Transcript at 19.  The veteran further testified 
that he did not receive notification of the September 1994 
rating decision, which denied reopening of his claim of 
entitlement to service connection for tuberculosis.  
Transcript at 23.  


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection will be granted for tuberculosis, if 
manifested to a compensable degree within three years of 
service, although not otherwise shown in service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000). 

Finality

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005); 
38 C.F.R. § 20.1103 (2000) (formerly 19.192).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 
(2000) of this part.  38 C.F.R. § 3.104(a) (2000).  The Court 
has provided that if a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

An informal claim must identify the benefit sought.  See 
Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

38 C.F.R. § 3.1(p) (2000) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit (emphasis added).  See also Rodriguez v. West, 
189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).  

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).


Analysis

VA's duty to provide notice and assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist him in 
obtaining such evidence, provided the evidence is 
sufficiently identified and he provides the necessary release 
to obtain the evidence.  VA has no duty to assist the veteran 
in developing the evidence unless a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts to obtain the 
records, and describe any further action to be taken to 
obtain the records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  His application 
appears to be intact, and there is therefore, no duty to 
advise him of the information necessary to complete the 
applications.  VA has advised him of the criteria for an 
earlier effective date, and in so doing has advised him of 
the evidence necessary to substantiate that claim.  

There is no indication of pertinent outstanding records, and, 
the veteran has been afforded opportunity to submit argument 
in support of his claim and has done so.  He has also been 
afforded a VA examination in order to determine the date of 
onset of the claimed disease.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that remand would only serve to further delay 
resolution of the veteran's claim.

The veteran contends that he is entitled to an effective date 
for service connection for pulmonary tuberculosis either back 
to the time he was discharged from service, or when he began 
receiving pension in May 1960.  He argues that although he 
was not diagnosed with tuberculosis until 1958, he was 
hospitalized with symptoms of tuberculosis during service, 
thus warranting an earlier effective date for the grant of 
service connection.  In the alternative, he argues that he is 
entitled to an effective date for service connection for 
pulmonary tuberculosis back to March 16, 1997, the date that 
he filed a claim to reopen.  

Because service connection was granted for tuberculosis on 
the basis of new and material evidence received after a prior 
final denial, the effective date would be the latter of the 
date of the reopened claim or the date entitlement arose.  38 
C.F.R. § 3.400(q)(1)(ii), (r).  Service connection was 
granted based on the veteran's claim to reopen received on 
May 16, 1997.  The case is governed by criteria pertinent to 
effective dates for reopened claims.  

In association with his March 1997 application to reopen his 
claim of entitlement to service connection for tuberculosis, 
the veteran submitted additional treatment records from Glenn 
Dale Hospital that were not previously of record.  While a 
failure in the duty to assist can create a lapse in due 
process, in this case, there was no such lapse.  In this 
regard, the Board notes that the RO made three requests for 
treatment records from Glenn Dale Hospital.  It appears that 
the RO sought those records in June 1960, January 1961 and 
February 1962.  While it does not appear that all of the 
treatment records were provided in response to the RO's 
requests, the records that Glenn Dale Hospital did provide 
were summaries of treatment and showed that the onset of 
tuberculosis was in October 1958 and that he underwent
treatment for such.  Thus, it does not appear that there was 
a lapse in the duty to assist the veteran that would rise to 
the level of a grave procedural error.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Tetro v. Gober, 14 Vet App 
100 (2000).  The Board notes that the veteran could have 
provided these additional records from Glenn Dale Hospital at 
any time.  

The Board notes that the medical nexus evidence linking 
inactive tuberculosis to service was not provided until 
August 1997.  At the time of the prior final denials, the 
only medical evidence of record showed that the onset of the 
veteran's tuberculosis was in October 1958.  Thus, failure to 
obtain records that showed ongoing treatment for tuberculosis 
would not have changed the outcome at the time of the prior 
denials.  Those decisions specifically noted that there was 
no service medical evidence of tuberculosis during service 
and that the medical evidence showed that the onset was in 
October 1958, more than three years after service discharge.  
Thus, the RO made a determination based on the evidence of 
record.  

The Board further notes that for an effective date back to 
the day following discharge from service, the veteran's 
original claim would have had to have been received by VA 
within one year after separation.  Thus, even if the alleged 
treatment by the veteran's private physician, Dr. West, one 
or two years prior to the diagnosis of pulmonary tuberculosis 
in October 1958 could have been considered an informal claim, 
it would not have been within one year after separation.  

The veteran's representative has argued that the RO may have 
initially failed to obtain service and post-service treatment 
records, and that the failure to obtain these records may 
have served to render the previous denials non-final.

A lapse in the duty to assist could constitute such a grave 
procedural error as to prevent a decision from becoming 
final.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit), has held that a RO decision made 
without service medical records it had notice of constituted 
such an error.  In that case the veteran had made requests 
that the RO seek these records, but the RO had made a single 
request for the records before reaching its decision.  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  However, "the 
Federal Circuit did not hold that all breaches of the duty to 
assist are such grave procedural errors that they render a 
claim nonfinal,' rather, it 'singled out [the failure of VA 
to obtain] SMRs for special attention[,]' because they are 
generally in the control of VA and are otherwise 
irreplaceable."  Dixon v. Gober, 14 Vet. App. 168, 172 
(2000) (quoting Hurd v. West, 13 Vet. App. 449, 453(2000)).  
Hayre should be applied conservatively.  Simmons v. West, 14 
Vet. App. 84, 89 (2000).

In Simmons the Court noted that the Federal Circuit seemed to 
place substantial weight on three factors.  First, the 
Federal Circuit noted that the VA assistance sought was 
specifically requested.  Second, the Hayre opinion stressed 
the lack-of-notice element of that case that may 
"undermine[] the operation of the veterans' benefits system 
by altering its manifestly pro-claimant character and 
jeopardizing the veteran's ability to appeal in what may 
appear to be a fundamentally unfair manner."  Third, the 
Simmons Court noted that the Federal Circuit in Hayre seemed 
to have considered the particularly vital role that service 
medical records (SMRs) can play in determining the question 
of in-service incurrence of a disability.  Id.  

The veteran's representative has pointed to two pieces of 
evidence that the RO failed to obtain, and which could serve 
as the basis for a finding that the claim did not become 
final.  He has asserted that service medical records were not 
obtained from the period when he was stationed at Camp 
Kilmer, New Jersey, and that these records could show that he 
had symptoms of tuberculosis or was found to have 
tuberculosis.  However, unlike the situation in Hayre, the 
veteran did not report the existence of such records prior to 
the RO's October 1959 or July 1994 decisions.  Further, the 
claims file contains records of the veteran's treatment at 
Camp Kilmer, and the service department has reported that all 
available medical records were furnished.  

While the available records from Camp Kilmer do not show 
treatment for tuberculosis, and are therefore inconsistent 
with the veteran's testimony at his hearing at the Board, 
these records are consistent with the history reported by the 
veteran at the time of his earlier claims, as well as the 
history contained in the post-service medical records.  For 
these reasons, the Board is unable to find that the failure 
to obtain records from Camp Kilmer constitutes grave 
procedural error that renders the claim non-final.

The representative has also asserted that the RO's failure to 
obtain records of the veteran's treatment at D.C. General 
Hospital could constitute the kind of grave procedural error 
that rendered his claim non-final.  The veteran did report 
the existence of these records at the time of his earlier 
claim.  The RO did not obtain these records prior to making 
its October 1959 decision.  However, it did have records that 
accurately reported the veteran's history of post-service 
treatment and summarized his treatment at D.C. General 
Hospital.  Such information was contained in the veteran's 
claim for VA benefits and in the report of VA examination 
conducted in May 1959.  Thus, VA's failure to obtain records 
from D.C. General Hospital did not rise to the level of a 
grave procedural error.  

Assuming for the sake of argument that the failure to obtain 
the records from D.C. General Hospital did rise to the level 
of a grave procedural error, the veteran would not be 
entitled to an earlier effective date.  The claim upon which 
the October 1959 denial was based, was received more than one 
year after service.  Thus the effective date for a grant of 
service connection would be the date of claim or date 
entitlement arose, whichever is later.  While the veteran did 
submit a claim for benefits in February 1959, as will be 
discussed below, entitlement did not arise until August 1997, 
when a physician opined that tuberculosis was contracted in 
service.

The Board also notes that while the veteran testified that he 
failed to receive notification of the September 1994 rating 
decision, the record reflects and he concedes that the letter 
was sent to his then address of record and it was not 
returned as undeliverable.  A copy of the letter is in the 
claims file and clearly states that the veteran had the right 
to appeal.  Additionally, enclosures to the letter explained 
his procedural and appellate rights.  There is no reasonable 
basis for concluding that the letter sent to the veteran was 
different from the copy filed in the claims folder.  There is 
a presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties".  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it is presumed that the 
RO properly discharged its official duties by mailing notice 
of the rating decision to the veteran and that the notice 
sent to him, like the copy filed in the claims folder, 
advised him of his right to appeal.  Accordingly, since he 
did not appeal the September 1994, it is final.  

Under 38 C.F.R. § 3.400(q)(ii), (r), the effective date for 
the grant of service connection for inactive tuberculosis 
would be the date the veteran filed his application to reopen 
the claim for service connection for inactive tuberculosis or 
the date entitlement arose, whichever is later.  As the 
veteran's representative pointed out the veteran through his 
representative sought to reopen his claim, by letter dated 
March 11, 1997 and received on March 12, 1997.  However, the 
record at that time showed that tuberculosis was first 
discovered in October 1958, more than three years after 
service.  There was no competent opinion linking that finding 
with his period of active duty.  There is no record of such 
an opinion until August 4, 1997.  This is the date of the 
letter from the veteran's former physician containing an 
opinion that tuberculosis was contracted in service.

Since the date entitlement arose, August 4, 1997 is later 
than the date of claim, March 12, 1997, the appropriate 
effective date is August 4, 1997.  The Board notes that the 
RO has awarded an effective date in May 1997.  The issue 
before the Board is whether the veteran is entitled to an 
effective date prior to the May 1997 date.  For the reasons 
provided above the Board must answer this question in the 
negative.


ORDER

An effective date earlier than May 16, 1997, for the grant of 
service connection for inactive tuberculosis is denied.  


REMAND

In his December 1997 notice of disagreement, the veteran also 
expressed disagreement with the effective date assigned for 
service connection for left seventh rib removal.  The RO has 
not issued a statement of the case in regarding this issue.  
Accordingly, this case is remanded for the following:

The RO should issue a statement of the 
case pertaining to the issue of the 
effective date of service connection for 
left seven rib removal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

